 

Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (this “Amendment”) is entered into effective as of
April 6, 2015 by and between InnerWorkings, Inc., a Delaware corporation (the
“Company”), and Ronald C. Provenzano (the “Executive”).

 

WHEREAS, the Company and Executive are parties to an agreement dated August 23,
2012 (the “Agreement”); and

 

WHEREAS, the parties now desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties,
intending to be legally bound, agree as follows:

 

1.The first word of the second sentence of Section 4(b) of the Agreement is
deleted and replaced with the following phrase:

 

“Except as otherwise provided in Section 4(c) of this Agreement, if”

 

2.The final paragraph of Section 4(b) is deleted.

 

3.The following new Sections 4(c) and 4(d) are inserted immediately following
Section 4(b):

 

“(c) Upon the occurrence of a Qualifying Termination (as defined below),
Executive shall be entitled to immediate vesting of all outstanding equity-based
awards (including immediate vesting at the target level of performance for
equity-based awards which would otherwise vest based on performance).

 

(i) For purposes of this Agreement, a ‘Qualifying Termination’ means a
termination of Executive’s employment within ninety (90) days prior to or
twenty-four (24) months following the consummation of a Change in Control (as
defined below) as a result of Executive’s (A) resignation for Good Reason or (B)
termination by the Company without Cause.

 

(ii) For purposes of this Agreement, a ‘Change in Control’ means the occurrence
of any one or more of the following:

 

(A) An effective change of control pursuant to which any person or persons
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) beneficial
ownership of stock of the Company representing fifty percent (50%) or more of
the voting power of the Company’s then outstanding stock; provided, however,
that a Change in Control shall not be deemed to occur by virtue of any of the
following acquisitions: (I) by the Company or any affiliate, (II) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliate, (III) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (IV) by any Incumbent
Stockholders (as defined below);

 

(B) Any person or persons acting as a group (in each case, other than any
Incumbent Stockholders) acquires beneficial ownership of Company stock that,
together with Company stock already held by such person or group, constitutes
fifty percent (50%) or more of the total fair market value or voting power of
the Company’s then outstanding stock. The acquisition of Company stock by the
Company in exchange for property, which reduces the number of outstanding shares
and increases the percentage ownership by any person or group to fifty percent
(50%) or more of the Company’s then outstanding stock will be treated as a
Change in Control;

 



 

 

 

(C) Individuals who constitute the Board immediately after the Effective Date
(the ‘Incumbent Directors’) cease for any reason to constitute at least a
majority of the Board during any 12-month period; provided, however, that: (I)
any person becoming a director subsequent thereto whose election or nomination
for election was approved by a vote of a majority of the Incumbent Directors
then on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director, provided that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director; and (II) a Change in Control
shall not be deemed to have occurred pursuant to this paragraph (C) if, after
the Board is reconstituted, the Incumbent Stockholders beneficially own stock of
the Company representing more than thirty-five percent (35%) of the voting power
of the Company’s then outstanding stock; or

 

(D) Any person or persons acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value of
at least forty percent (40%) of the total gross fair market value of all the
assets of the Company immediately prior to such acquisition. For purposes of
this section, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, without regard to any
liabilities associated with such assets. The event described in this paragraph
(D) shall not be deemed to be a Change in Control if the assets are transferred
to (I) any owner of Company stock in exchange for or with respect to the
Company’s stock, (II) an entity in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the entity’s total value or total
voting power, (III) any person that owns, directly or indirectly, at least fifty
percent (50%) of the Company stock, or (IV) an entity in which a person
described in (D)(III) above owns at least fifty percent (50%) of the total value
or voting power. For purposes of this section, and except as otherwise provided,
a person’s status is determined immediately after the transfer of the assets.

 

(E) For purposes of this definition of Change in Control, the term ‘Incumbent
Stockholders’ shall include each and every one of the following: Incorp, LLC;
Richard A. Heise, Jr.; Old Willow Partners, LLC; Heise Family 2005 Grantor
Retained Annuity Trust; InnerWorkings Series C Investment Partners, LLC; Orange
Media, LLC; Baradaran Revocable Trust; Sam Nazarian; Shula Nazarian Torbati;
David and Angella Nazarian Family Trust; Anthony R. Bobulinski; Printworks, LLC;
Printworks Series E, LLC; Younes & Soraya Nazarian Revocable Trust; Younes
Nazarian 2006 Annuity Trust - Printworks; Soraya T. Nazarian 2006 Annuity Trust
- Printworks; New Enterprise Associates 11, Limited Partnership; NEA Ventures
2005, Limited Partnership; or any of their respective Affiliates, successors.

 

In no event will a Change in Control be deemed to have occurred, with respect to
Executive, if an employee benefit plan maintained by the Company or an affiliate
or Executive is part of a purchasing group that consummates the transaction that
would otherwise result in a Change in Control. The employee benefit plan or
Executive will be deemed ‘part of a purchasing group’ for purposes of the
preceding sentence if the plan or Executive is an equity participant in the
purchasing company or group, except where participation is: (I) passive
ownership of less than two percent (2%) of the stock of the purchasing company;
or (II) ownership of equity participation in the purchasing company or group
that is otherwise not significant, as determined prior to the Change in Control
by a majority of the non-employee continuing directors.

 



 

 

 

Notwithstanding the foregoing and notwithstanding any less favorable or contrary
treatment in an award agreement or other grant documentation with respect to
equity-based awards, the vesting of all equity-based awards that are not assumed
by a successor company or exchanged for a replacement award on no less favorable
economic terms will be fully accelerated as of the effective date of the Change
in Control (including immediate vesting at the target level of performance for
equity-based awards which would otherwise vest based on performance), and such
equity-based awards shall be paid to Executive within thirty (30) days after the
effective date of the Change in Control.

 

(d) Notwithstanding anything to the contrary herein, no payments shall be paid
under Sections 4(b)(i), 4(b)(ii) or 4(c) unless and until Executive shall have
executed a general release and waiver of claims against the Company,
acknowledging Executive’s obligations under Section 7 below, and in a form
prescribed by the Company; provided that, such release shall not require
Executive to release any rights to Accrued Obligations, rights under the
Indemnification Provisions (as defined below), or under this Agreement, and the
execution of such general release and waiver shall be a condition to Executive’s
rights under Sections 4(b)(i), 4(b)(ii) or 4(c). In addition, if Section 409A of
the Code requires that a payment hereunder may not commence for a period of six
(6) months following termination of employment, then such payments shall be
withheld by the Company and paid as soon as permissible, along with such other
monthly payments then due and payable.”

 

4.The remaining terms of the Agreement remain unchanged.

 



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of April 6,
2015.

 



INNERWORKINGS, INC.       EXECUTIVE       By:   /s/ Eric D. Belcher       /s/
Ronald C. Provenzano   Eric D. Belcher   Ronald C. Provenzano   Chief Executive
Officer            

 

 